Citation Nr: 0328557	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  93-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
rheumatic heart disease with aortic valve replacement (AVR), 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased disability rating for 
rheumatic heart disease with aortic valve replacement, 
evaluated as 30 percent disabling prior to January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in August 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied an 
increased rating for the veteran's service-connected heart 
disease.   

In September 1993 and July 1998, the veteran offered 
testimony before the Board.  Transcripts of these hearings 
were prepared and are associated with the claims folder.  

The Board previously remanded this case in August 1995, July 
1996, and March 1999, and April 2003 for further development.  
In addition to the issues listed above, the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) was remanded in March 1999.  However, the 
RO subsequently awarded TDIU benefits in September 2000.  
This action constitutes a full grant of benefits sought on 
appeal with respect to this issue.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Also, the Board, in April 2003, denied 
entitlement to compensation for residuals of mini-strokes 
under the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.310.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's service-connected heart disease is 
manifested by complaints of fatigue, lack of energy, vertigo, 
chest pain, and intense perspiration.  

3.  The evidence does not show that the veteran's heart 
disease is presently manifested by chronic congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

4.  The evidence does not show that the veteran's heart 
disease is presently manifested by definite enlargement of 
the heart confirmed clinically and by X-rays with dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day or other definite signs of beginning congestive heart 
failure with more than sedentary employment precluded.  

5.  The evidence prior to January 12, 1998, does not show 
that the veteran's service-connected heart disease resulted 
in the heart being definitely enlarged; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia precluding more than light manual 
labor.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
service-connected heart disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including § 
4.7 and Code 7000 (as in effect prior to and after January 
12, 1998).

2.  The criteria for a rating in excess of 30 percent for the 
service-connected heart disability, for the period prior to 
January 12, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7000 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims.  
38 U.S.C.A. §§ 5100-5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The law provides that 
VA has a duty to assist veterans and other claimants in 
developing their claims for VA benefits.  The Board notes 
that the veteran's application for the benefits at issue is 
complete.  

The duty to assist requires that VA obtain all pertinent 
medical records.  Reports of VA examinations have been 
associated with the claims folder.  In addition, VA 
outpatient and inpatient treatment records referenced by the 
veteran have been obtained and associated with the claims 
folder.  During the veteran's most recent hearing before the 
Board, he indicated that all of his treatment was provided by 
VA.  As VA has secured all medical records that the veteran 
has identified pertinent to these claims, VA's duty to assist 
the claimant in this regard is clearly satisfied.  See 38 
U.S.C.A. § 5103A.  In June 2002, the veteran was asked to 
identify all heath care providers, both government and 
private, that had treated him since June 1999.  The veteran 
has not indicated the existence of any additionally pertinent 
medical records that are not associated with the claims 
folder.  Thus, VA's duty to assist the claimant in this 
regard is clearly satisfied.

Additionally, VA has examined the veteran in conjunction with 
his claims.  Most recently, he was afforded an October 2002 
VA examination.  Accordingly, that aspect of the "duty to 
assist" is also satisfied.  

VA is required to notify a claimant of which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of the various developmental letters from the 
RO, as well as a statement of the case and supplemental 
statements of the case, the most recent of which was issued 
in May 2003.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
In particular, in March 2001, the RO informed the veteran of 
the changes in the law brought forth by the VCAA.  The 
veteran has been informed of what the evidence must show to 
establish entitlement and what information and evidence was 
needed from him, i.e., that he should report for examinations 
scheduled to determine the severity of his heart condition.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied.


Evidentiary Background

Service medical records show that the veteran developed an 
acute attack of rheumatic fever with rheumatic heart disease 
during active service.  His rheumatic heart disease became 
inactive in December 1959.  He had given a history of 
rheumatic fever prior to service; however, he reported no 
cardiac problems prior to service. 

VA examination reports dated from 1961 to 1967 document a 
history of shortness of breath, fatigue, and precordial 
soreness following moderate activities.  Similarly, a January 
1963 statement from a private physician shows that the 
veteran sought treatment for chest pain.  Pertinent diagnosis 
was previous rheumatic fever with carditis resulting in 
rheumatic heart disease.

From June 1991 to July 1991, the veteran was hospitalized at 
the Jackson, Mississippi, VA Medical Center (VAMC) following 
an episode of syncope while jogging eight days prior to 
admission.  He complained of a sudden onset of shortness of 
breath, dizziness, nausea, diaphoresis, and weakness.  
Cardiac catheterization revealed normal coronary arterial 
flow with critical aortic stenosis.  The veteran was 
transferred to the Birmingham, Alabama, VAMC in July 1991 for 
an aortic valve replacement (AVR).  The hospital discharge 
summary following the AVR indicates that that the veteran had 
been told of aortic valve disease in the 1960s, but that he 
was asymptomatic at that time and refused surgery.  He had 
been asymptomatic since four weeks prior to this admission.  
At that time, he became nauseated diaphoretic, and light 
headed while jogging.  He collapsed and remained unconscious 
for two minutes.  

In August 1991, the veteran was hospitalized with complaints 
of weakness and worsening dyspnea on exertion since his 
surgery.  He indicated that his weakness was more on the left 
than the right, but he denied any numbness.  He also 
complained of fever and night sweats since his surgery.  He 
reported no chest pain, nausea, or vomiting.  Cardiovascular 
examination showed a regular rate and rhythm with an end-
systolic click.  Pulses were equal bilaterally.  Iron studies 
showed iron deficiency anemia that was secondary to blood 
loss during surgery.  

In September 1991, the veteran was treated at the Jackson 
VAMC for a perirectal abscess.  The discharge summary 
indicates that he had been on Coumadin for several months 
since his AVR.  He was afebrile with stable vital signs.  
Examination of his heart revealed a grade 2/6 systolic 
ejection murmur with increased aortic valve sound consistent 
with a prosthetic valve.  

VA outpatient treatment records from September 1991 to July 
1992 show follow up treatment for, inter alia, the veteran's 
service-connected heart disability.  An October 1991 VA 
outpatient treatment records noted that the veteran was doing 
well without complaints.  He was in no acute distress.  He 
had regular heart rate and rhythm with "crisp" valve sounds 
and no edema of the extremities.  

By rating action dated in January 1992, the RO awarded a 
temporary total disability rating for the veteran's rheumatic 
heart disease with aortic value replacement from June 17, 
1991.  A 30 percent disability evaluation was assigned from 
September 1, 1992.

VA outpatient treatment records dated in January 1992 show 
that the veteran received follow up treatment for his ARV.  
The veteran was noted to be doing well.  He required an 
anticoagulation treatment.  He was somewhat upset because he 
was unable to return to work as a corrections officer or 
truck driver due to treatment for his heart disability.  The 
treating physician recommended that the veteran receive 
further employment training or vocational rehabilitation.  
Cardiovascular examination showed that he had a regular 
rhythm with a normal rate, III/VI systolic with a click due 
to his artifical valve.  

VA outpatient treatment records dated in March 1992 show that 
the veteran sought treatment with complaints of weakness and 
nauseas.  He also reported that his left side was weaker than 
the right and that he felt "foggy."  Carotid and vertebral 
duplex studies were normal.  Treatment records dated later in 
March 1992 reflect that his blood pressure was 130/80 and his 
condition was stable.  

In a statement dated in July 1992, the veteran discussed some 
of his present symptoms that he attributed to his service-
connected heart disability.  He complained of fatigability, 
vertigo, short-term memory loss, and a lack of libido.  He 
reported that he was unable to obtain employment as a 
corrections officer or as a truck driver.  

In July 1992, the veteran was afforded a VA heart 
examination.  He complained of easy fatigability since his 
surgery.  Additionally he was very sensitive to heat and 
orthostatic dizziness.  He did not complain of paroxysmal 
nocturnal dyspnea (PND), orthopnea, palpitations, or 
peripheral edema.  The veteran reported limited exercise 
capacity since surgery and he was able to do light work for 
short periods of time.  Blood pressure was 115/72 with a 
pulse rate of 85.  He was noted to have normal prosthetic 
valve wounds with diastolic murmur.  EKG findings were within 
normal limits.  Similarly, chest x-ray findings showed 
postoperative changes with otherwise normal findings.  The 
examiner stated that the veteran was New York Heart 
Association Class II and was status post transient ischemic 
attack presumably from cardiac sources.  

In September 1993, the veteran appeared at a hearing before a 
Member of the Board sitting at the RO.  He reported a lack of 
stamina 2 to 4 months following his surgery.  He complained 
of vertigo that he attributed to his anticoagulation 
medication.  He also stated that he had weakness in his left 
side.

VA outpatient treatment records from July 1992 to April 1999 
show no complaints of bleeding at the anticoagulant clinic.  
During this time, the veteran sought treatment for vertigo on 
numerous occasions.  A July 1993 ENG revealed positional 
nystagmus combined with hallpike nystagmus.  It was noted 
that these results indicated a nonlocalizing dysfunction.  In 
October 1993, he complained of vertigo that was described as 
spinning.  These feelings stopped when he closed his eyes.  
The vertigo was caused by light, shadows, and positional 
changes.  He denied nausea and vomiting.  An assessment of 
probable central vertigo was rendered.  In April 1994, the 
veteran sought treatment for complaints of vertigo.  He 
attributed this to eye problems as his vertigo was stimulated 
when he saw movement in his right eye.  He again sought 
treatment in November 1994 for complaints of vertigo.  He 
reported a three year history of vertigo.  He had seen 
various eye and ear, nose, and throat physicians who had told 
him that while he did not have a tumor, he had "something."  
CT scan of the head was within normal limits.  He was noted 
to have degenerative joint disease of the cervical spine.  

October 1995 VA outpatient treatment records show that the 
veteran reported that his heart "feels good."  He was 
active in his wood shop.  

In October 1995, the veteran was afforded a VA examination 
for compensation and pension purposes.  He complained of a 
lack of stamina with pain in the shoulder blade, soreness 
throughout his body, and vertigo.  Blood pressure was 120/90 
with a pulse rate of 90.  Examination of his heart revealed 
normal S1/S2.  ECG was noted to be normal.  The veteran was 
also noted to have normal LV function and septal hypertrophy.  
His mitral valve and prosthetic aortic valve were normal.  
There was no aortic or mitral regurgitation.  A stress test 
was performed showing an ejection fraction of 49 percent with 
a METS of 7.  The examiner noted a negative stress test at 
the veteran's level of exercise.   Chest x-ray revealed no 
acute disease.  

In December 1995, a VA social work survey was conducted.  The 
veteran reported that since his surgery his life had changed 
and that he had to take 3 to 5 short naps during the day to 
combat fatigue.  He did not drive except for short distances.  
He reported decreased energy level and poor short term 
recall.  He often got winded after low intensity physical 
activity.  

The veteran was afforded a VA hematologic examination in 
February 1996.  He was noted to have had a transient problem 
with anemia following his AVR in 1991.  This was treated with 
supplemental iron and resolved.  The examiner noted that a 
complete blood count (CBC) taken in September 1994 was 
completely within normal limits.  The examiner found no 
pallor or other physical signs suggestive of anemia.  The 
veteran's disease was noted to be in remission.  Pertinent 
diagnosis was history of anemia in the immediate 
postoperative period, treated, resolved.  

In March 1996, the veteran was afforded a VA neurological 
examination.  The veteran reported that he had experienced 
five "mini-strokes" since his aortic valve replacement in 
1991.  These were manifested by one instance when he 
developed left eye blindness and partial vision loss of the 
right eye while hospitalized following his surgery.  Other 
instances were manifested by left sided weakness lasting for 
three to four days.  He reported that he last experienced the 
symptoms in 1994.  He also had a history of vertigo.  
Neurological examination revealed that the veteran's speech 
was fluent and his gait was normal.  His cranial nerves were 
equal and reacting to light.  Extraocular movements were full 
with no nystagmus.  Examination of the fundus revealed that 
the disc margins were sharp.  He had no facial asymmetry and 
his other cranial nerves were intact.  Motor examination 
revealed no drift or involuntary movements.  He had 5 out of 
5 power in the upper and lower extremities.  Deep tendon 
reflexes were +1 bilaterally and symmetrical.  His sensory 
was intact to pinprick.  An impression of a history of 
transient ischemic attack (TIA) and cerebrovascular accident 
(CVA) was rendered.   The veteran's condition was felt to 
represent a reversible ischemic neurologic defect (RIND).  
While it was noted that the episodes could be related to the 
veteran's service-connected heart problems, carotid and 
vertebral studies were recommended.  

A June 1996 VA consultation request sheet notes that the 
veteran complained of vertigo.  He was to be evaluated for an 
inner ear disease.  A subsequent ENT consultation in August 
1996 indicates that the vertigo was not associated with 
position changes.  He also had a loss of balance associated 
with exposure to certain lighting.  Pertinent assessment was 
vertigo of unknown etiology, probably vascular, not benign 
paroxysmal postural vertigo or Meniere's by history.  

In August 1996, the veteran was afforded a VA cardiovascular 
examination.  He complained of soreness all over his body and 
stiffness since his AVR.  He reported a lack of stamina, 
inability to stand heat, and short term memory problems.  On 
examination, the point of maximal impulse (PMI) was not 
palpable.  The examiner noted that the S1 was soft while the 
S2 was prosthetic and loud.  No murmurs of gallops were 
observed.  Blood pressure was 120/80.  Echocardiogram showed 
normal LV function and no significant abnormality of the 
prosthetic was present.  Chest x-ray showed no acute disease.  
The veteran was noted status post aortic valve replacement 
was classified as American Heart Association (AHA) Class II, 
C. 

In September 1996, the veteran underwent ENG testing.  He 
reported a sensation of spinning and a tendency to fall.  An 
essentially normal ENG study was noted.  Any nystagmus 
observed during hallpike positioning was noted to be too mild 
for diagnostic purposes.  

In January 1997, the carotid and ventebral studies 
recommended in the March 1996 neurological examination were 
conducted.  These studies revealed a normal carotid and 
ventebral duplex.  There was no significant extracranial 
occlusive cerebrovascular disease.  A February 1997 addendum 
to the prior VA examination report notes that the veteran's 
may have small vessel disease.  An impression of history of 
TIA and CVA was rendered.  

A September 1997 VA treatment record shows that the veteran 
continued to complain of vertigo when things moved.  He 
reported a past history of severe bilateral otitis media and 
several "mini-strokes."  He complained of trouble keeping 
his balance if he stood up and closed his eyes.  He also 
complained of an electric sensation running down one side of 
his arms if he gets very tired.  It was felt that the veteran 
had some kind of cranial nerve XIII dysfunction and nerve 
root irritation.  

In July 1998, the veteran testified at a hearing via 
videoconferencing before a Member of the Board.  The veteran 
reported an acute episode of blindness in his eye several 
months following his surgery and soon after he began Coumadin 
therapy.  He complained of shortness of breath, fatigability 
and chest pain.  He also had problems with his balance.  He 
reported that he had not attempted to obtain employment since 
his AVR in 1991.  

VA outpatient treatment records from June 1996 to March 1999 
show continued treatment at the anticoagulation clinic.  VA 
vascular studies in November 1996 showed normal carotid and 
vertebral duplex ultrasonography.  These records reflect that 
the veteran was compliant with his medication and had no 
bleeding problems.  

The veteran was afforded a VA cardiovascular examination in 
June 1999.  He complained of a lack of energy and frequent 
sleeping spells.  He could not do anything that required 
prolonged exertion such as lifting weights of more than 40 
pounds.  He also complained of intense perspiration that 
lasts for a few minutes.  However, he could walk well on a 
flat ground without any significant symptoms.  He denied 
chest pains and swelling of the feet.  On objective 
examination, point of maximal impulse (PMI) was neither seen 
nor palpable.  Percussion showed that the left heart border 
was within normal limits.  Auscultation of the S1 and S2 was 
normal.  There was a systolic ejection murmur, grade I, at 
the left sternal border.  Blood pressure was 90/70.  There 
was no evidence of rales, edema, or liver enlargement.  The 
veteran achieved 4 METs on a stress test before the test was 
discontinued due to shortness of breath.  Echocardiogram 
showed a mild left ventricular hypertrophy (LVH) and 
diastolic dysfunction.  Diagnosis was status post aortic 
valve replacement, American Heart Association Classification, 
Class III-C.  

In an October 1999 report, the VA physician that examined the 
veteran in June 1999 noted that the veteran gave a history of 
transient ischemic attacks and reversible ischemic 
neurological defect in the past.  He was seen by a 
neurologist; however, vascular studies of the carotid 
arteries did not reveal any significant obstruction.  The 
veteran reported that these attacks occurred when his Protime 
was around 13.  The examiner opined that it was likely that 
these attacks could have been secondary to inadequate 
anticoagulation or artificial aortic valve.  It was further 
opined that the veteran was unemployable because of his heart 
condition.  

The veteran was afforded a VA neurological examination in 
October 2002.  The examining physician noted that he had 
undergone a cardiac valve replacement in 1991.  At that time, 
he was placed on Coumadin for prophylaxis.  The veteran 
reported that six months following the surgery, he lost sight 
in the left eye for about three hours.  The following day, he 
had a similar episode in that he developed an altitudinal 
defect in the lower visual field of the left eye that lasted 
for about three hours.  Over the next few years, he reported 
some transient episodes of left sided weakness which were 
generally of the same duration.  According to the veteran, 
these would generally occur when his prothrombin time was at 
the lower end of the therapeutic range.  The veteran 
described these episodes as "mini strokes" for reasons that 
were unclear to the examiner.  The examiner noted that the 
veteran had been asymptomatic for at least four to five 
years.  Her review of the claims folder suggested that he had 
been asymptomatic for more like eight years.  The veteran 
felt that he had lost some fine coordination on the left; 
however, this did not present a major problem for him.  The 
examiner noted that she had seen the veteran twice in the 
neurology clinic for unrelated symptoms.  Once in 1997 and 
once a week before the examination.  The examiner noted that 
on both occasions he had a normal neurological examination 
and did not mention the symptoms for which he was being 
evaluated at this examination.  The examiner noted that a 
review of the claims folder revealed a normal neurological 
examination in 1996.  Similarly, the veteran had had several 
carotid and vertebral Dopplers, all of which had been 
negative or normal.  Likewise, he had a normal CT scan of the 
brain in 1992.  The examiner concluded her report by noting 
that, while the veteran was previously symptomatic, he had no 
residual disability or clinical manifestations resulting from 
his prior TIA's or "mini-strokes."  While his past symptoms 
more likely than not occurred as a result of his heart 
disease and treatment, this did not appear to be an ongoing 
problem.  At the present time, the examiner could not 
document any abnormality on neurological examination.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2003).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

Service connection for rheumatic heart disease was 
established by means of an April 1960 rating action as the 
evidence showed aggravation of the veteran's preservice 
rheumatic condition.  A temporary total disability rating was 
assigned effective April 13, 1960, the day following the 
veteran's release from active duty.  This temporary total 
rating remained in effect until a 30 percent disability 
rating became effective on June 1, 1960.  

By means of a January 1963 rating action, the disability 
rating for the veteran's rheumatic heart disease was reduced 
to 10 percent, effective April 1, 1963, as the evidence 
showed improvement in the severity of this disability.  

In January 1992, the RO issued a rating action awarding a 
temporary total disability rating following inpatient 
treatment for aortic stenosis, effective June 17, 1991.  
Following termination of the temporary total rating, a 30 
percent disability rating was assigned, effective September 
1, 1992.  

By means of an August 1992 rating decision, the RO denied an 
increased disability rating for the veteran's service 
connected rheumatic heart disease with aortic valve 
replacement.  The veteran appeals this rating action and 
claims that this disability is more severe than currently 
evaluated and that an increased disability rating is 
warranted.  

During the pendency of the appeal, the RO promulgated a 
September 2000 rating action that assigned a 60 percent 
disability rating for the veteran's rheumatic heart disease, 
effective January 12, 1998, the effective date for new 
criteria for rating rheumatic heart disease.  At this time 
the RO also awarded the veteran a total disability rating due 
to individual unemployability resulting from service-
connected disabilities (TDIU) effective as of the same date 
that the rating for the veteran's rheumatic heart disease was 
increased to 60 percent, thereby making the veteran eligible 
for a total rating pursuant to the provisions of 38 C.F.R. 
§ 4.16(a).

The veteran's rheumatic heart disease is currently evaluated 
as valvular heart disease (including rheumatic heart disease) 
under Diagnostic Code 7000 as amended as of January 12, 1998.  
38 C.F.R. § 4.104 (2003).  Under these criteria, a 30 percent 
disability rating is appropriate for a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent disability rating 
contemplates more than one episode of acute congestive heart 
failure in the past year; a workload of greater than 3 but no 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
disability rating is appropriate for chronic congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

The veteran filed his claim for an increased rating prior to 
1998.  The criteria for evaluation of cardiovascular 
disorders were amended during the pendency of the veteran's 
appeal, effective January 12, 1998.  See 62 Fed. Reg. 65219 ( 
Dec. 11, 1997).  Those rating criteria are substantially 
different from the previous criteria.  Pursuant to the 
version of Diagnostic Code 7000 in effect prior to January 
12, 1998, a 10 percent disability evaluation for rheumatic 
heart disease was warranted with identifiable valvular 
lesion, slight, if any dyspnea and the heart not enlarged.  A 
30 percent disability evaluation was warranted for inactive 
rheumatic heart disease for 3 years after the termination of 
an established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation 
was also in order when there was a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent disability evaluation required definite 
enlargement of the heart, severe dyspnea on exertion, 
elevation of systolic blood pressure or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia with more than light labor precluded.  A 100 
percent disability evaluation contemplated definite 
enlargement of the heart confirmed clinically and by X-rays 
with dyspnea on slight exertion, rales, pretibial pitting at 
the end of the day or other definite signs of beginning 
congestive heart failure with more than sedentary employment 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7000 (as in 
effect prior to January 12, 1998).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change.  VAOPGCPREC 3-00 (April 10, 
2000).  
It is unclear from a facial comparison of both versions of 
the regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  In evaluating the evidence, the Board notes that 
the new version of Diagnostic Code 7000 is applicable only 
from January 12, 1998.


A.  Rheumatic Heart Disease, Currently Rated as 60 Percent 
Disabling.  As noted above, the Board must consider both the 
old and the new criteria to determine whether the veteran is 
entitled to a rating in excess of 60 percent for the period 
from January 12, 1998. 

The Board will first consider whether the criteria for an 
increased disability rating under the new criteria are met.  
During his recent cardiovascular examination, the veteran was 
able to achieve 4 METs on a stress test before having to stop 
due to shortness of breath.  He denied chest pains and 
swelling of the feet.  These findings are consistent with a 
60 percent disability evaluation under the current version of 
Diagnostic Code 7000 which contemplates a workload of greater 
that 3 but no greater than 5 METs.  A workload of 3 METs or 
less, as contemplated by a 100 percent disability evaluation, 
is not shown by the evidence. 

Similarly, the evidence does not show that he had left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent as contemplated by an increased rating.  On 
the contrary, he was shown to have a normal left ventricular 
function during his August 1996 VA examination.  In addition, 
the evidence does not show that the veteran experienced more 
than one episode of acute congestive heart failure in the 
past year, or the year prior to either his October 1999 VA 
examination or his October 2002 VA examination. 

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 60 percent for rheumatic 
heart disease with aortic valve replacement under the new 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7005 (2003).

Additionally, the Board finds that the criteria for a 100 
percent disability rating under the criteria in effect prior 
to January 12, 1998, are not met.  To reiterate, a 100 
percent disability rating under the old criteria contemplates 
definite enlargement of the heart confirmed clinically and by 
X-rays with dyspnea on slight exertion, rales, pretibial 
pitting at the end of day, or other definite signs of 
congestive heart failure with more than sedentary employment 
precluded.  While a VA physician, in October 1999, opined 
that the veteran was unemployable due to his heart condition, 
the clinical evidence does not show that the veteran has 
definite enlargement of the heart with definite signs of 
congestive heart failure.  Chest x-ray in August 1996 
revealed no heart enlargement.  Similarly, in June 1999, the 
veteran was noted to have a normal left heart border with no 
evidence of rales or edema.  Thus, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 60 percent for rheumatic heart disease with aortic 
valve replacement under the old criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7005 (1997).

In brief, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 60 percent for 
rheumatic heart disease with aortic valve replacement under 
either the new or the old criteria.

B.  Rheumatic Heart Disease, Evaluated as 30 Percent 
Disabling Prior to January 12, 1998.  As noted above, only 
the old criteria can be considered for the period prior to 
January 12, 1998.  After a review of the evidence, the Board 
finds that the criteria for a disability rating in excess of 
30 percent for the period prior to January 12, 1998, are not 
met.  Accordingly, an increased disability rating for this 
period is not warranted for the veteran's service-connected 
heart disease.  

To reiterate, under the version of Diagnostic Code 7000 in 
effect prior to January 12, 1998, a 60 percent disability 
rating contemplates definite enlargement of the heart, severe 
dyspnea on exertion, elevation of systolic blood pressure or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter, or paroxysmal tachycardia with more than light labor 
precluded.  The evidence prior to January 12, 1998, does not 
show that the veteran had definite enlargement of the heart.  
On the contrary, the report of a July 1992 VA examination 
report notes that chest x-ray revealed normal postoperative 
changes with otherwise normal findings.  Similarly, no 
enlargement of the heart was noted on an August 1996 chest x-
ray report.  Likewise, the evidence prior to January 12, 
1998, does not show that the veteran's service-connected 
heart disease was manifested by severe dyspnea on exertion.  
On the contrary, the October 1995 VA examination report notes 
that the veteran had a negative stress test at his level of 
exercise.    

An elevation of systolic blood pressure is also not shown 
prior to January 1998.  The veteran's blood pressure in March 
1992 was recorded as 130/80.  His blood pressure was 115/72 
during a July 1992 VA examination.  Similarly findings are 
noted in October 1995 when his blood pressure was recorded as 
120/90 and in August 1996 when his blood pressure was 
recorded as 120/80. 

The evidence prior to January 1998, likewise, does not show 
arrhythmias such as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia as contemplated by an 
increased rating.  On the contrary, VA outpatient records 
dated in January 1992 show that he had a regular rhythm with 
a normal rate.  Likewise, the July 1992 VA examination report 
notes that the veteran did not complain of paroxysmal 
nocturnal dyspnea.  

Based on the discussion above, the Board finds that the 
evidence is against the veteran's claim for an increased 
rating prior to January 12, 1998, for rheumatic heart disease 
with aortic valve replacement as the diagnostic criteria for 
an increased rating for this disability under the pertinent 
criteria are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7005 
(1997).

C. Extraschedular Consideration, pursuant to 38 C.F.R. § 
3.321(b).  The RO declined referral of the veteran's claims 
for an increased rating for his heart condition on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) when it 
last adjudicated the case by supplemental statement of the 
case in May 2003.  The Board agrees as it does not appear 
from a review of the medical evidence that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As detailed above, the medical evidence does not reflect that 
the veteran's service-connected heart disease warrants 
entitlement to extraschedular ratings as the disability is 
not shown to be "exceptional or unusual."  It is not shown 
by the evidence that the veteran has required hospitalization 
for his heart condition since his aortic valve replacement in 
1991.  In the absence of any evidence which reflects that his 
heart condition is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate the 
disability, referral under section 3.321(b)(1) for 
extraschedular consideration is not in order. 


ORDER

An increased disability rating for rheumatic heart disease 
with aortic valve replacement, currently evaluated as 60 
percent disabling, is denied.

A rating in excess of 30 percent for rheumatic heart disease 
with aortic valve replacement prior to January 12, 1998, is 
denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

